DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.
 	Claims 1 – 8, 12 – 14, 17 – 18, 20 – 21, 36 and 38 – 40 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8, 12 – 14, 17 – 18, 20 – 21, 36, 38 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ny et al. (US 7067492) in view of Davidson (US 6057122).

Ny does not teach the method wherein the plasminogen has the claimed sequence identity.  However Ny teaches the plasminogen may be human (col.7 line 40-55), recombinantly produced (col.7 line 64-67), and functionally conserved variants (col.8 line 1-25).  At the time the claims were filed, the instantly claimed sequence ID was known in the art at the time the claims were filed.  In support, Davidson teaches a human plasminogen having 100% identity with at least one of the instantly claimed sequences (figure 1, per attached SEQ Search dated 10/09/2020).  As such, in following the teachings of Ny, it would have been obvious to one of ordinary skill in the art to use known human plasminogens in the methods thereof with a reasonable expectation for successfully treating wounds, reducing scar formation and fibrin deposition (or fibrosis, collagen deposition).  
Regarding claim 39, Ny does not teach the method wherein the condition is caused by a skin disease.  However, at the time the claims were filed, the prior art clearly recognized the plasminogen to be effective in preventing and treating fibrosis of the skin.  As such, at the time 
Absent evidence to an unexpected result, benefit or advantage, the claims are rejected.

Response to Arguments
Applicant argues that the prior art in that Ny does not teach the claimed sequences or treating the claimed conditions; that reducing fibrin deposition is not the same as reducing collagen deposition; that there is no motivation or reasonable expectation for successfully extrapolating the teachings of Ny to treating collagen deposition since the prior art recognizes plasminogen to be a poor degrader of collagen.  Applicant further argues that there is no motivation to modify the sequences of Ny to the claimed sequences and that there is no reasonable expectation of success in doing so; that the examiner applies hindsight in combining the prior art references; and that the cited art does not teach treating conditions caused by autoimmune response or the claimed indications.
However, these arguments fail to persuade for the following reasons.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claims are rejected over a combination of prior art wherein Ny teaches treating wounds to reduce fibrin deposition by administering effective amounts of plasminogen to the subject (abstract, col.3-4) (or treats 
Regarding the argument that the prior art does not teach method for treating collagen deposition, it is noted that in following the methods of Ny, one is also treating collagen deposition.  Furthermore, the rejected claims are drawn also to treating skin fibrosis.  It is noted that the specification consistently acknowledges treating collagen deposition and skin fibrosis in the alternative, thereby equating one with the other.  In support, on page 3, the formation of scars is described as progressive fibrosis with more collagen fibers; pages 8 – 9 equate collagen deposition and fibrosis.  Moreover, the instant specification does not distinguish between collagen deposition and skin fibrosis, but rather links the conditions as integral parts.  See also figure 8, page 32.  Thus, the argument fails to persuade.
Regarding the argument that the prior art regards plasminogen as a poor degrader of collagen, it is noted that the claims are not drawn to degrading collagen.  Rather, the claims are drawn to treating collagen deposition and skin fibrosis.  As such, the argument is not commensurate in scope with the claimed invention.
Regarding the argument that there is no motivation to modify the sequences of Ny, it is noted that Ny specifically teaches the methods wherein the plasminogen can be functionally 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the argument that the prior art does not teach treating conditions caused by autoimmune response or the claimed indications, it is noted that the claims do not require a particular subject to have any particular condition.  In addition, the prior art teaches treating wounds, reducing scar formation and fibrin deposition (or fibrosis) (abstract, col.3-4), that the methods are effective for diabetic ulcers (autoimmune, chronic inflammation), keloids (scar diathesis), hypertrophic scars, necrotic tissues, wounds, chronic wounds, burns, ulcers, skin injury due to surgery, psoriasis (col.3-5, 7, 9-10), many of which may result from autoimmune response or are the conditions specifically claimed.  Moreover, the prior art clearly recognized plasminogen to be effective in preventing and treating fibrosis of or collagen deposition in the skin.  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to apply the known technique of treating the claimed conditions with plasminogen in other comparable cases of skin fibrosis with a predictable and reasonable expectation for a successfully treating the skin fibrosis.  
Absent evidence to an unexpected result, benefit or advantage, the claims are rejected.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699